Exhibit 10.20
 



Amendment to Offer Letter


This Amendment to Offer Letter (this “Amendment”) is entered into as of
December 23, 2008, by and between Shutterfly, Inc. (the “Company”) and Dwayne
Black (“you”) (collectively, the “parties”).  This Amendment modifies certain
provisions of your offer letter from the Company dated January 17, 2007 (the
“Offer Letter”).
 
1. Severance.  The parties agree that the following provisions shall replace and
supersede any provisions of the Offer Letter related to severance benefits:
 
Severance
If your employment is terminated by the Company without Cause (as defined
below), other than within twelve (12) months following a Corporate Transaction
(as defined in the Plan):
 
(1) a severance payment in the amount equal to six (6) months of your final base
pay rate, and less applicable withholding taxes and regular deductions, payable
in a lump sum (“Severance”);
 
(2) the post-termination exercise period for your Company stock options will be
extended from three (3) months to twelve (12) months following your termination
date; and
 
(3) if you are covered under the Company’s group health plan as of the
termination date and timely elect to continue your group coverage under COBRA,
the Company will reimburse you upon submission of written proof of premium
payment for up to six (6) months of the applicable COBRA premiums as COBRA is
provided in accordance with the terms of the applicable plans and the law,
beginning on the first of the month following the Company’s receipt of your
COBRA election notice and ending on the earlier of (i) the date you become
covered under another group or individual health plan, or (ii) the last day of
the six-month period described above.  You will be solely responsible for making
your premium payments pursuant to COBRA in order to maintain such coverage, and
the Company shall not be responsible for making any direct payments to any
health care or insurance provider on your behalf
 
Your receipt of the foregoing severance benefits is conditioned on you having
first executed, and not revoked, a general release of claims in favor of the
Company (in a form prescribed by the Company) and the return of all Company
property.  The Severance will be paid in the form of a lump sum, in accordance
with the Company’s standard payroll procedures, commencing within sixty (60)
days following your “separation from service,” as defined under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (subject to a
six-month delay if you are a “specified employee” as defined under the Treasury
Regulations under Section 409A of the Code and such delay is required to avoid
the penalty taxes that otherwise may be imposed by Section 409A of the
Code).  The parties intend that the foregoing Severance be provided in a manner
consistent with Section 1.409A-1(b)(9) of the Treasury regulations such that the
Severance will be exempt from Code Section 409A, and the Offer Letter (as
amended) and shall be administered and operated in conformity with this
intention.
 
“Cause” means your (i) gross negligence or willful misconduct in the performance
of your duties after a notice is delivered to you that specifically identifies
the manner in which the Company believes you have engaged in gross negligence or
willful misconduct and you have been provided with thirty (30) days to cure any
alleged gross negligence or willful misconduct in the performance of your
duties; (ii) commission of any act of fraud or material dishonesty with respect
to the Company; (iii) conviction of, or plea of guilty or “no contest” to, a
felony or a crime of moral turpitude or dishonesty; (iv) material breach of any
proprietary information and inventions agreement with the Company, including the
Employee Invention Assignment and Confidentiality Agreement, or any other
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) repeated failure to perform the duties reasonably assigned
to you after your receipt of written notification of such failure and a
reasonable opportunity to cure such failure, which shall not be less than thirty
(30) days following such notice.
 
2. Change in Control Benefits.  The parties agree that the following provisions
shall replace and supersede any provisions of the Offer Letter related to
benefits available in the event of a Corporate Transaction or other change in
ownership or control of the Company:
 
Change in Control Benefits
In the event of your Termination (as defined below), within twelve (12) months
following a Corporate Transaction (as defined in the Plan), you will receive (A)
items (1) and (2) of the Severance (on the terms and conditions provided above)
and (B) if the Company’s equity awards are assumed in the Corporate Transaction,
accelerated vesting of the number of your then-unvested Company stock option
shares and restricted stock units that would have vested during the twelve (12)
months following the date of such termination (collectively, the “Change in
Control Benefits”).  The Change in Control Benefits would be provided in lieu of
any other severance-related benefits for which you may be eligible.  Your
receipt of the Change in Control Benefits is conditioned on you having first
executed, and not revoked, a general release of claims in favor of the Company
(in a form prescribed by the Company) and the return of all Company property.
 
“Termination” means (a) a termination of your employment by the Company or its
successor without Cause or (b) your resignation within three (3) months
following an event constituting Good Reason, provided that you have given
written notice to the Company of such event within forty-five (45) days of its
occurrence and the Company has failed to cure such event within thirty (30) days
following receipt of such notice.  For purposes of this paragraph, “Good Reason”
means (i) a material reduction or change in your duties and responsibilities as
in effect immediately prior to the Corporate Transaction; (ii) the relocation of
the Company’s corporate office at which you work by more than fifty (50) miles
from its location immediately prior to such Corporate Transaction, which
materially increases your commuting distance or (iii) a material reduction in
your annual compensation, including base salary and bonus.
 
3. Miscellaneous.  This Amendment, together with the Offer Letter (as amended)
and other agreements referenced therein, contain the entire agreement between
you and the Company concerning your employment with the Company, and supersede
any previous agreements or understandings, whether written or oral.  The parties
acknowledge and agree that this Amendment does not affect the at-will nature of
your employment relationship with the Company.  This Amendment may be amended
solely in a written document executed on behalf of both parties.
 
IN WITNESS WHEREOF, the parties hereby execute this Amendment to Offer Letter as
of the date first above written.
 
SHUTTERFLY, INC.
By:  /s/ Jeff
Housenbold                                                            
Jeff Housenbold
President & CEO
 
By:     /s/ Dwayne Black
      Dwayne Black